UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7200



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CAREY FLOYD FAIRCLOTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-98-23-F, CA-99-180-7-F)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carey Floyd Faircloth, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carey Floyd Faircloth seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C. § 2255 (2000) and

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

that order.   We have reviewed the record and the district court’s

orders and conclude for the reasons stated by the district court

that Faircloth has not made a substantial showing of the denial of

a constitutional right. See United States v. Faircloth, No. CR-98-

23-F; CA-99-180-7-F (E.D.N.C. filed May 1 & June 28, 2002; entered

May 2 & July 1, 2002).     Accordingly, we deny a certificate of

appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2